OPINION

Per Curiam:

This is before us on petition for writ of certiorari. The action of respondent court sought to be reviewed is its order denying petitioner’s motion to strike the answers of certain defendants in an action brought by petitioner and pending before respondent court. The motion to strike was based upon petitioner’s contention that defendants were not entitled to answer since a default had been taken against them. It is conceded that *279respondent’s action in denying the motion to strike was based upon its determination that, under the circumstances, the default could not be permitted to stand and that its action was tantamount to a setting aside of the default.
Rule 55(c) NRCP provides “For good cause shown the court may set aside an entry of default * * Petitioner contends that in this case there was a lack not only of good cause but of any cause at all; that respondent court, accordingly, was without jurisdiction to set aside the default. Clearly, however, the court had jurisdiction to determine the sufficiency of the cause shown. If, in its determination, the court committed error or abuse of discretion this cannot be said to affect its jurisdiction and the question cannot be considered upon certiorari. Iveson v. District Court, 66 Nev. 145, 206 P.2d 755.
Writ denied.